DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/461,807, filed on 05/17/2019.

Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statement(s) (PTO-1449) filed 05/17/2021, 12/05/2021, and 03/04/2022.  An initialed copy is attached to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the light transmissive optical component" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dupuis (2007/0223118) in view of Pelrine et al. (2005/0157893), hereinafter Pelrine.
Regarding claim 1, Dupuis discloses, in figure 4, a light transmissive optical component (M, deformable mirror) (paragraph 0070) comprising:  an electroactive material layer structure (CP1, CP2, and CP3, first, second, and third electro-active layers)  (paragraph 0070) comprising an optically active layer which implements an optical function (paragraph 0070); an electrode arrangement (E1, first stage including plane electrodes EL, E2, second stage including two plane electrodes EL, and third stage E3 including two plane electrodes EL, EM1, interleaved conductor layer including ground electrode and EM2, interleaved conductor layer including a ground electrode) for controlling deformation of the electroactive material layer structure thereby to change a light transmission property of the light transmissive optical component (paragraph 0043); and a drive arrangement (C1i – C1N and C2i – C2N, first and second electric power supply circuits) for controlling drive signals (paragraphs 0072-0073 and 0077) applied to the electrode arrangement (paragraphs 0052, 0053, 0073), wherein the drive arrangement is adapted to induce different relative thickness changes at different regions of the electroactive material layer structure thereby providing non-uniform change in optical function between those different regions (paragraphs 0056-0057 and 0063-0064).
Dupuis fails to disclose wherein at least some of the different regions of the electroactive material layer structure have a different dielectric constant.
Pelrine discloses wherein at least some of the different regions of the electroactive material layer structure have a different dielectric constant (paragraphs 0047 and 0056).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Dupuis with the dielectric constant of Pelrine for the purpose of reducing the actuation voltages and the deflection of the transducer unit.
Regarding claim 2, Dupuis discloses all the limitations in common with claim 1, and such is hereby incorporated.
Dupuis fails to disclose wherein the electroactive material layer structure comprises a composite of an electroactive material and particles wherein the particles for locally modifying the dielectric constant or stiffness.
Pelrine discloses wherein the electroactive material layer structure comprises a composite of an electroactive material and particles wherein the particles for locally modifying the dielectric constant or stiffness (paragraphs 0053 and 0056).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Dupuis with the dielectric constant of Pelrine for the purpose of reducing the actuation voltages and the deflection of the transducer unit.
Regarding claim 3, Dupuis discloses, in figure 4, a light transmissive optical component (M, deformable mirror) (paragraph 0070), wherein the electrode arrangement comprises an array of electrodes (E1, first stage including plane electrodes EL, E2, second stage including two plane electrodes EL, and third stage E3 including two plane electrodes EL, EM1, interleaved conductor layer including ground electrode and EM2, interleaved conductor layer including a ground electrode) such that different actuation signals are applied to the different regions of the electroactive material layer structure (paragraphs 0052-0053).
Regarding claim 4, Dupuis discloses, in figure 4, a light transmissive optical component (M, deformable mirror) (paragraph 0070), wherein the electrode arrangement comprises a signal processing unit (circuit board for C11-c1, c21-C2N, and C31-C3N) associated with each electrode for processing a shared electrode drive signal to derive modified local electrode drive signals (paragraphs 0073-0074).
Regarding claim 12, Dupuis discloses, in figure 4, a light transmissive optical component (M, deformable mirror) (paragraph 0070), wherein the electroactive material layer structure is light direction control layer (paragraph 0043).

Claim 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dupuis (2007/0223118) in view of Pelrine et al. (2005/0157893), hereinafter Pelrine as applied to claim 1 above, and further in view of Whitehead (2014/0333989).
Regarding claim 5, Dupuis discloses all the limitations in common with claim 1, and such is hereby incorporated.
Dupuis fails to disclose wherein the electroactive material layer structure comprises a partial light absorbing layer or a light scattering layer.
Whitehead discloses wherein the electroactive material layer structure comprises a partial light absorbing layer or a light scattering layer (paragraph 0005).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Dupuis with the light absorbing layer of Whitehead for the purpose of absorbing unwanted light.
Regarding claim 6, Dupuis discloses all the limitations in common with claim 1, and such is hereby incorporated.
Dupuis fails to disclose wherein the electroactive material layer structure comprises a composite of an electroactive material and light absorbing particles or light scattering particles.
Whitehead discloses wherein the electroactive material layer structure comprises a composite of an electroactive material and light absorbing particles or light scattering particles (paragraph 0005).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Dupuis with the light absorbing layer of Whitehead for the purpose of absorbing unwanted light.
Regarding claim 7, Dupuis discloses all the limitations in common with claim 1, and such is hereby incorporated.
Dupuis fails to disclose wherein the electroactive material layer structure comprises a refracting layer.
Whitehead discloses wherein the electroactive material layer structure comprises a refracting layer (paragraph 0005).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Dupuis with the light absorbing layer of Whitehead for the purpose of absorbing unwanted light.
Regarding claim 8, Dupuis discloses all the limitations in common with claim 1, and such is hereby incorporated.
Dupuis fails to disclose wherein the electroactive material layer structure comprises a composite of an electroactive material and particles of  a different refractive index.
Whitehead discloses wherein the electroactive material layer structure comprises a composite of an electroactive material and particles of  a different refractive index (paragraphs 0005-0008).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Dupuis with the light absorbing layer of Whitehead for the purpose of absorbing unwanted light.

Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dupuis (2007/0223118) in view of Pelrine et al. (2005/0157893), hereinafter Pelrine as applied to claim 1 above, and further in view of Greinert et al. (7094902), hereinafter Greinert.
Regarding claim 9, Dupuis discloses all the limitations in common with claim 1, and such is hereby incorporated.
Dupuis fails to disclose wherein the electroactive material layer structure is light color change layer structure.
Greinert discloses wherein the electroactive material layer structure is light color change layer structure (paragraph 0008).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Dupuis with the electroactive material layer of Greinert for the purpose of producing colored images in the display.
Regarding claim 10, Dupuis discloses all the limitations in common with claim 1, and such is hereby incorporated.
Dupuis fails to disclose wherein the electroactive material layer structure comprises a composite of an electroactive material and color change particles.
Greinert discloses wherein the electroactive material layer structure comprises a composite of an electroactive material and color change particles (paragraph 0008).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Dupuis with the electroactive material layer of Greinert for the purpose of producing colored images in the display.
Regarding claim 11, Dupuis discloses all the limitations in common with claim 1, and such is hereby incorporated.
Dupuis fails to disclose wherein the color change particles comprise phosphor particles (paragraph 0008).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Dupuis with the electroactive material layer of Greinert for the purpose of producing colored images in the display.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N THOMAS whose telephone number is (571)272-2341. The examiner can normally be reached Monday - Friday 7:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDI N THOMAS/               Primary Examiner, Art Unit 2872